DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        THEODORE LEE RAIA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2671

                          [January 27, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Sherwood    Bauer,    Judge;   L.T.   Case    No.
432011CF000221A.

   Theodore Lee Raia, Defuniak Springs, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.